DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15, as amended, are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redden, U.S. Publication No. 2015/0027040, hereinafter, “Redden”.

As per claim 1, Redden discloses an apparatus for weed control, comprising 
a processor configured to: receive from an input at least one image of an environment (Redden, ¶0038, the detection mechanism 100 can be a CCD camera, single lens camera, monocular camera, projected light imaging system, projected pattern imaging system; Redden, ¶0034, The detection 
analyze the at least one image to determine at least one vegetation control technology from a plurality of vegetation control technologies to be used for weed control for at least a first part of the environment (Redden, ¶0028, The system 10 can additionally function to automatically identify a plant within the geographic area. The system 10 preferably identifies the plant based on measurements from the detection mechanism 100; Redden, ¶0030, optimizing the geographic area output parameter includes minimizing the number of weeds within the geographic area (e.g., field or section thereof); Redden, ¶0042, The system 10 can include a single treatment mechanism 200, or can include multiple treatment mechanisms. The multiple treatment mechanisms can be the same type of treatment mechanism, or be different types of treatment mechanisms … the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; Redden, ¶0049, The working fluid is preferably one or more growth hormones, but can alternatively be fertilizer, water, insecticide, fungicide, barbicide, dessicants, defoliants, plant growth regulators, or any other suitable working fluid; Redden, ¶0060, Identifying a plant based on the first measurement preferably includes identifying the plant within the image); and 
output information for activating the at least one vegetation control technology (Redden, ¶0051, The control system 300 of the system 10 functions to control treatment mechanism operation. The control system 300 can additionally function to select the treatment mechanism operation parameters. The control system 300 can additionally function to process the detection and/or 

As per claim 2, Redden discloses the apparatus of claim 1, wherein analysis of the at least one image to determine the at least one vegetation control technology comprises a determination of at least one location of vegetation in the at least first part of the environment (Redden, ¶0028, The plant identifier can be a geographic location (e.g., set of geographic coordinates, location relative to a predetermined location, etc.)), and wherein the processor is configured to determine the at least one vegetation control technology to be used at the at least one location (Redden, ¶0030, The treatment is preferably determined to optimize an output parameter for the geographic area (geographic area output parameter) … includes minimizing the number of weeds). 

As per claim 3, Redden discloses the apparatus claim 1, wherein the at least one image was acquired by at least one camera, and wherein the processor is configured to receive from the input at least one location associated with the at least one camera when the at least one image was acquired (Redden, ¶0064, the plant feature distance from the system component can be determined (e.g., estimated) from an image ... The global position of the sensor is approximated or known, based on a position measurement from a positioning mechanism (e.g., GPS, triangulation system, etc.). The plant feature position is determined based on a combination of the global position of the system, the angle of the sensor relative to the direction of travel (e.g., based on an accelerometer, GPS, etc.), and the estimated distance of the plant feature from the system). 

As per claim 9, Redden discloses the apparatus of claim 1, wherein analysis of the at least one image comprises utilization of a machine learning algorithm (Redden, ¶0060, The plant is preferably identified using image processing techniques, such as ... neural networks, wavelets, convolutional nets). 

As per claim 10, Redden discloses a system for weed control, comprising: 
at least one camera configured to acquire at least one image of an environment (Redden, ¶0038, CCD camera, single lens camera; Redden, ¶0054); 
at least one vegetation control technology mounted on a vehicle (Redden, ¶0053, The mounting mechanism 400 preferably includes a coupling mechanism 402, such as a hitch, that functions to removably or statically couple to a drive mechanism, such as a tractor, more preferably to the rear of the drive mechanism (such that the system 10 is dragged behind the drive mechanism), but alternatively the front of the drive mechanism or to the side of the drive mechanism); and 
an apparatus comprising a processor configured to: 
receive from the at least one camera the at least one image of an environment (Redden, ¶0038, the detection mechanism 100 can be a CCD camera, single lens camera, monocular camera, projected light imaging system, projected pattern imaging system; Redden, ¶0034, The detection mechanism 100 preferably sends the measurement to the control system 300 for processing and subsequent plant identification; Redden, ¶0035, The measurement can be a single image, a set of images; Redden, ¶0054, The verification mechanism 500 can be a multispectral camera, a stereocamera, a CCD camera, a single lens camera, hyperspectral imaging system, LIDAR system (light detection and ranging system), dyanmometer, IR camera, thermal camera); 
analyze the at least one image to determine the at least one vegetation control technology from a plurality of vegetation control technologies to be used for weed control for at least a first part of the environment (Redden, ¶0028, The system 10 can additionally function to automatically identify a plant within the geographic area. The system 10 preferably identifies the plant based on measurements from the detection mechanism 100; Redden, ¶0030, optimizing the geographic area output parameter includes minimizing the number of weeds within the geographic area (e.g., field or section thereof); Redden, ¶0042, The system 10 can include a single treatment mechanism 200, or can include multiple treatment mechanisms. The multiple treatment mechanisms can be the same type of treatment mechanism, or be different types of treatment mechanisms … the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; Redden, ¶0049, The working fluid is preferably one or more growth hormones, but can alternatively be fertilizer, water, insecticide, fungicide, barbicide, dessicants, defoliants, plant growth regulators, or any other suitable working fluid; Redden, ¶0060, Identifying a plant based on the first measurement preferably includes identifying the plant within the image); and 
output information for activating the at least one vegetation control technology for the at least first part of the environment (Redden, ¶0051, The control system 300 of the system 10 functions to control treatment mechanism operation. The control system 300 can additionally function to select the treatment mechanism operation parameters. The control system 300 can additionally function to process the detection and/or verification mechanism measurements to extract plant parameters … The control system 300 is preferably electrically connected to the treatment mechanism 200, wherein the control system 300 can send control information to the treatment mechanism 200. The control system 300 can additionally receive the actual treatment mechanism operation parameters from the treatment mechanism 200 concurrently or after treatment mechanism operation). 

As per claim 11, Redden discloses the system of claim 10, wherein the apparatus is mounted on the vehicle (Redden,¶0027, The system 10 is preferably a passive system, and removably or permanently mounts to a driving mechanism, such as a tractor) and wherein the at least one camera is mounted on the vehicle (Redden, ¶0027, The system 10 is preferably a passive system, and removably or permanently mounts to a driving mechanism, such as a tractor, that applies a driving force (e.g., a pulling or pushing force) to translate the system within the geographic area; Redden, ¶0024, the system 10 for plant treatment includes a detection mechanism 100; Redden, ¶0038, the detection mechanism 100 can be a CCD camera, single lens camera, monocular camera, projected light imaging system, projected pattern imaging system). 

As per claim 12, Redden discloses a method for weed control, comprising: 
receiving by a processor at least one image of an environment (Redden, ¶0038, the detection mechanism 100 can be a CCD camera, single lens camera, monocular camera, projected light imaging system, projected pattern imaging system; Redden, ¶0034, The detection mechanism 100 preferably sends the measurement to the control system 300 for processing and subsequent plant identification; Redden, ¶0035, The measurement can be a single image, a set of images; Redden, ¶0054, The verification mechanism 500 can be a multispectral camera, a stereo camera, a CCD camera, a single lens camera, hyperspectral imaging system, LIDAR system (light detection and ranging system), dyanmometer, IR camera, thermal camera); 
analyzing by the processor the at least one image to determine at least one vegetation control technology from a plurality of vegetation control technologies to be used for weed control for at least a first part of the environment (Redden, ¶0028, The system 10 can additionally function to automatically identify a plant within the geographic area. The system 10 preferably identifies the plant based on measurements from the detection mechanism 100; Redden, ¶0030, optimizing the geographic area output parameter includes minimizing the number of weeds within the geographic area (e.g., field or section thereof); Redden, ¶0042, The system 10 can include a single treatment mechanism 200, or can include multiple treatment mechanisms. The multiple treatment mechanisms can be the same type of treatment mechanism, or be different types of treatment mechanisms … the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; Redden, ¶0049, The working fluid is preferably one or more growth hormones, but can alternatively be fertilizer, water, insecticide, fungicide, barbicide, dessicants, defoliants, plant growth regulators, or any other suitable working fluid; Redden, ¶0060, Identifying a plant based on the first measurement preferably includes identifying the plant within the image); and 
outputting information by the processor to activate the determined at least one vegetation control technology (Redden, ¶0051, The control system 300 of the system 10 functions to control treatment mechanism operation. The control system 300 can additionally function to select the treatment mechanism operation parameters. The control system 300 can additionally function to process the detection and/or verification mechanism measurements to extract plant parameters … The control system 300 is preferably electrically connected to the treatment mechanism 200, wherein the control system 300 can send control information to the treatment mechanism 200. The control system 300 can additionally receive the actual treatment mechanism operation parameters from the treatment mechanism 200 concurrently or after treatment mechanism operation). 

As per claim 13, Redden discloses the method of claim 12, comprising determining by the processor at least one location of vegetation in the at least first part of the environment (Redden, ¶0028, The plant identifier can be a geographic location (e.g., set of geographic coordinates, location relative to a predetermined location, etc.)) and determining the at least one vegetation control technology to be used at the at least one location (Redden, ¶0030, The treatment is preferably determined to optimize an output parameter for the geographic area (geographic area output parameter) … includes minimizing the number of weeds). 

As per claim 14, Redden discloses the method of claim 12, wherein the at least one image was acquired by at least one camera (Redden, ¶0038, CCD camera, single lens camera); and wherein the method comprises receiving by the processor at least one location associated with the at least one camera when the at least one image was acquired (Redden, ¶0064, the plant feature distance from the system component can be determined (e.g., estimated) from an image ... The global position of the sensor is approximated or known, based on a position measurement from a positioning mechanism (e.g., GPS, triangulation system, etc.). The plant feature position is determined based on a combination of the global position of the system, the angle of the sensor relative to the direction of travel (e.g., based on an accelerometer, GPS, etc.), and the estimated distance of the plant feature from the system). 

As per claim 15, Redden discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to: 
receive from an input at least one image of an environment (Redden, ¶0038, the detection mechanism 100 can be a CCD camera, single lens camera, monocular camera, projected light imaging system, projected pattern imaging system; Redden, ¶0034, The detection mechanism 100 preferably sends the measurement to the control system 300 for processing and subsequent plant identification; Redden, ¶0035, The measurement can be a single image, a set of images; Redden, ¶0054, The verification mechanism 500 can be a multispectral camera, a stereo camera, a CCD camera, a single lens camera, hyperspectral imaging system, LIDAR system (light detection and ranging system), dyanmometer, IR camera, thermal camera); 
analyze the at least one image to determine at least one vegetation control technology from a plurality of vegetation control technologies to be used for weed control for at least a first part of the environment (Redden, ¶0028, The system 10 can additionally function to automatically identify a plant within the geographic area. The system 10 preferably identifies the plant based on measurements from the detection mechanism 100; Redden, ¶0030, optimizing the geographic area output parameter includes minimizing the number of weeds within the geographic area (e.g., field or section thereof); Redden, ¶0042, The system 10 can include a single treatment mechanism 200, or can include multiple treatment mechanisms. The multiple treatment mechanisms can be the same type of treatment mechanism, or be different types of treatment mechanisms … the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; Redden, ¶0049, The working fluid is preferably one or more growth hormones, but can alternatively be fertilizer, water, insecticide, fungicide, barbicide, dessicants, defoliants, plant growth regulators, or any other suitable working fluid; Redden, ¶0060, Identifying a plant based on the first measurement preferably includes identifying the plant within the image); and 
output information for activating the at least one vegetation control technology (Redden, ¶0051, The control system 300 of the system 10 functions to control treatment mechanism operation. The control system 300 can additionally function to select the treatment mechanism operation parameters. The control system 300 can additionally function to process the detection and/or verification mechanism measurements to extract plant parameters … The control system 300 is preferably electrically connected to the treatment mechanism 200, wherein the control system 300 can send control information to the treatment mechanism 200. The control system 300 can additionally receive the actual treatment mechanism operation parameters from the treatment mechanism 200 concurrently or after treatment mechanism operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden, U.S. Publication No. 2015/0027040, hereinafter, “Redden” as applied to claim 1 above, and further in view of Herrera, Pedro Javier, José Dorado, and Ángela Ribeiro. "A novel approach for weed type classification based on shape descriptors and a fuzzy decision-making method." Sensors 14.8 (2014): 15304-15324, hereinafter, “Herrera”.

As per claim 4, Redden discloses the apparatus claim 1, and (Redden, ¶0026, The plants within each plant field, plant row, or plant field subdivision preferably includes the same type of crop (e.g. same genus, same species, etc.), but can alternatively include multiple crops (e.g., a first and a second crop), both of which are to be analyzed; Redden, ¶0030, optimizing the geographic area output parameter includes minimizing the number of weeds within the geographic area (e.g., field or section thereof)) but does not explicitly disclose the following limitations as further recited however Herrera discloses 
wherein analysis of the at least one image to determine the at least one vegetation control technology comprises a determination of at least one type of weed (Herrera, Abstract, discrimination between grasses (monocots) and broad-leaved weeds (dicots), because these two weed groups can be appropriately controlled by specific herbicides … weeds are characterised by a set of shape descriptor ... Weeds appear in outdoor field images which display real situations obtained from a RGB camera). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to distinguish weed types as taught by Herrera in the system of Redden in order to apply the appropriate herbicide for weed management (Herrera, Abstract).

As per claim 5, Redden and Herrera disclose the apparatus of claim 4, wherein the processor is configured to determine at least one location of the at least one type of weed (Herrera, Introduction, page 15308, estimation of the presence or absence of weeds according to its location in the bare soil or in the crop rows and (2) differentiation between weeds species (e.g., monocots vs. dicots) according to discriminant parameters).  The motivation would be the same as above in claim 4.

As per claim 6, Redden discloses the apparatus of claim 1, and (Redden, ¶0083, The selected treatment mechanism 201 is preferably the treatment mechanism that is anticipated to be closest to the plant or anticipated to have the best application angle for the plant, as shown in FIG. 16A. For example, in a system having multiple treatment mechanisms of the same type (e.g., all nozzles) fixedly arranged in a row perpendicular to a direction of travel, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system), but does not explicitly disclose the following limitations as further recited however Herrera discloses 
wherein analysis of the at least one image to determine the at least one vegetation control technology comprises a determination of a first type of weed in the at least first part of the environment and a determination of a second type of weed in at least a second part of the environment (Herrera, Abstract, discrimination between grasses (monocots) and broad-leaved weeds (dicots), because these two weed groups can be appropriately controlled by specific herbicides … weeds are characterised by a set of shape descriptor ... Weeds appear in outdoor field images which display real situations obtained from a RGB camera; Herrera, Introduction, page 15308, estimation of the presence or absence of weeds according to its location in the bare soil or in the crop rows and (2) differentiation between weeds species (e.g., monocots vs. dicots) according to discriminant parameters). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to distinguish weed types and locations as taught by Herrera in the system of Redden in order to apply the appropriate herbicide for weed management (Herrera, Abstract).

As per claim 7, Redden and Herrera disclose the apparatus of claim 6, wherein the processor is configured to analyze the at least one image to determine a first vegetation control technology to be used for weed control for the first type of weed in the at least first part of the environment; and wherein the processor is configured to analyze the at least one image to determine a second vegetation control technology to be used for weed control for the second type of weed in the at least second part of the environment (Herrera, Abstract, discrimination between grasses (monocots) and broad-leaved weeds (dicots), because these two weed groups can be appropriately controlled by specific herbicides; Herrera, Introduction, page 15308, early weed detection in row crops is an objective that can be planned according to criteria oriented to two different levels with an increasing requirement: (1) estimation of the presence or absence of weeds according to its location in the bare soil or in the crop rows and (2) differentiation between weeds species (e.g., monocots vs. dicots) according to discriminant parameters (e.g., spectral characteristics, size, and shape) … the spatial distributions of weeds are unique, with monocot infestations being patchier than dicot infestations and monocots differing structurally from dicots (as can be seen in Figure 2), a strategy based on the use of shape descriptors may be suitable for the recognition of plant shape).  The motivation would be the same as above in claim 6.

As per claim 8, Redden discloses the apparatus claim 1, and (Redden, ¶0083, The selected treatment mechanism 201 is preferably the treatment mechanism that is anticipated to be closest to the plant or anticipated to have the best application angle for the plant, as shown in FIG. 16A. For example, in a system having multiple treatment mechanisms of the same type (e.g., all nozzles) fixedly arranged in a row perpendicular to a direction of travel, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system) but does not explicitly disclose the following limitations as further recited however Herrera discloses wherein the processor is configured to analyze the at least one image to determine a first vegetation control technology from the plurality of vegetation control technologies to be used for weed control for the at least first part of the environment; and wherein the processor is configured to analyze the at least one image to determine a second vegetation control technology from the plurality of vegetation control technologies to be used for weed control for at least a second part of the environment (Herrera, Abstract, discrimination between grasses (monocots) and broad-leaved weeds (dicots), because these two weed groups can be appropriately controlled by specific herbicides; Herrera, Introduction, page 15308, early weed detection in row crops is an objective that can be planned according to criteria oriented to two different levels with an increasing requirement: (1) estimation of the presence or absence of weeds according to its location in the bare soil or in the crop rows and (2) differentiation between weeds species (e.g., monocots vs. dicots) according to discriminant parameters … the spatial distributions of weeds are unique, with monocot infestations being patchier than dicot infestations and monocots differing structurally from dicots (as can be seen in Figure 2), a strategy based on the use of shape descriptors may be suitable for the recognition of plant shape). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to distinguish weed types and locations as taught by Herrera in the system of Redden in order to apply the appropriate herbicide for weed management (Herrera, Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-15 of copending Application No. 16/628,846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of Application No. 16/628,846 as follows:
Current Application No. 16/628,901
Application No. 16/628,846
1. An apparatus for weed control, comprising a processor configured to: receive from an input at least one image of an environment; analyze the at least one image to determine at least one vegetation control technology from a plurality of vegetation control technologies to be used for weed control for at least a first part of the environment; and output information for activating the at least one vegetation control technology.
1. An apparatus for weed control, comprising a processor configured to: receive from an input at least one image of an environment; analyze the at least one image to determine at least one mode of vegetation control from a plurality of modes of vegetation control to be used for weed control for at least a first part of the environment; and output information for activating the determined at least one mode of vegetation control
2. The apparatus of claim 1, wherein analysis of the at least one image to determine the at least one vegetation control technology comprises a determination of at least one location of vegetation in the at least first part of the environment, and wherein the processor is configured to determine the at least one vegetation control technology to be used at the at least one location.
2. The apparatus of claim 1, wherein analysis of the at least one image to determine the at least one mode of vegetation control comprises a determination of at least one location of vegetation in the at least first part of the environment, and wherein the processor is configured to determine the at least one mode of vegetation control to be used at the at least one location.
3. The apparatus claim 1, wherein the at least one image was acquired by at least one camera, and wherein the processor is configured to receive from the input at least one location associated with the at least one camera when the at least one image was acquired.
3. The apparatus of claim 1, wherein the at least one image was acquired by at least one camera, and wherein the processor is configured to receive from the input at least one location associated with the at least one camera when the at least one image was acquired.
4. The apparatus claim 1, wherein analysis of the at least one image to determine the at least one vegetation control technology comprises a determination of at least one type of weed.
4. The apparatus of claim 1, wherein analysis of the at least one image to determine the at least one mode of vegetation control comprises a determination of at least one type of weed.
5. The apparatus of claim 4, wherein the processor is configured to determine at least one location of the at least one type of weed.
5. The apparatus of claim 4, wherein the processor is configured to determine at least one location of the at least one type of weed.
6. The apparatus of claim 1, wherein analysis of the at least one image to determine the at least one vegetation control technology comprises a determination of a first type of weed in the at least first part of the environment and a determination of a second type of weed in at least a second part of the environment.
6. The apparatus of claim 1, wherein analysis of the at least one image to determine the at least one mode of vegetation control comprises a determination of a first type of weed in the at least first part of the environment and a determination of a second type of weed in at least a second part of the environment.
7. The apparatus of claim 6, wherein the processor is configured to analyze the at least one image to determine a first vegetation control technology to be used for weed control for the first type of weed in the at least first part of the environment; and wherein the processor is configured to analyze the at least one image to determine a second vegetation control technology to be used for weed control for the second type of weed in the at least second part of the environment.
7. The apparatus of claim 6, wherein the processor is configured to analyze the at least one image to determine a first mode of vegetation control to be used for weed control for the first type of weed in the at least first part of the environment; and wherein the processor is configured to analyze the at least one image to determine a second mode of vegetation control to be used for weed control for the second type of weed in at least a second part of the environment.
8. The apparatus claim 1, wherein the processor is configured to analyze the at least one image to determine a first vegetation control technology from the plurality of vegetation control technologies to be used for weed control for the at least first part of the environment; and wherein the processor is configured to analyze the at least one image to determine a second vegetation control technology from the plurality of vegetation control technologies to be used for weed control for at least a second part of the environment.
8. The apparatus of claim 1, wherein the processor is configured to analyze the at least one image to determine a first mode of vegetation control to be used for weed control for the at least first part of the environment; and wherein the processor is configured to analyze the at least one image to determine a second mode of vegetation control to be used for weed control for at least a second part of the environment.


Claims 10-11 of the current application correspond to claims 9-10 of Application No. 16/628,846 and claims 12-15 of the current application correspond to claims 12-15 of Application No. 16/628,846.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                 
/VU LE/Supervisory Patent Examiner, Art Unit 2668